DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/7/22.
2.	Claims 1-21 are allowable. The restriction requirement of species and subspecies, as set forth in the Office action mailed on 1/12/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species and subspecies are withdrawn.  Claims 17 and 18, directed to a nonelected species and subspecies are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The amendment and the arguments filed on ..  have been considered and found persuasive.  
3. 	The prior art, (U.S. PUBS No. 2019/0251898), teaches a display device comprising: 
a first electrode and a second electrode disposed on a substrate and spaced apart from
each other; a first light emitting element disposed between the first electrode and the second
electrode; a second light emitting element disposed on the first electrode and spaced apart from
the first light emitting element; and an insulating layer disposed on the first electrode and overlapping the second light emitting element, but is silent with respect to the above teachings in combination with the insulating layer comprising at least one contact hole which penetrates
the insulating layer to expose a part of the first electrode.
4. 	The prior art, (U.S. PUBS No. 2019/0251898), teaches a display device comprising: a first electrode and a second electrode disposed on a substrate and spaced apart from each other; a first insulating layer overlapping at least part of each of the first electrode and the second electrode; a first light emitting element disposed between the first electrode and the second electrode; a second light emitting element disposed on the first electrode and spaced apart from
the first light emitting element; a third insulating layer disposed on the first light emitting element and exposing at least part of the first light emitting element, but is silent with respect to the above teachings in combination with a second insulating layer disposed on the first electrode and overlapping the second light emitting element, the second insulating layer comprising at 
5.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        3/9/22